DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 01/21/2021.
Applicant’s cancelation of claims 2, 4-8, 10-24, 27-31, 33-35, 38-42, 44-81, and 84-153 is acknowledged and require no further examining.  Claims 1, 3, 9, 25-26, 32, 36-37, 43, 82-83, and 154-160 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 154-160 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 154, the phrase “A protective wrap … comprising: providing” renders claim 154 vague and indefinite because it is unclear how the wrap comprises “providing”.  A device can comprise different elements or objects.  A method can comprise different action or steps.  It is unclear how an device comprises the step “providing”.  For examining purposes, the phrase is interpreted as “A protective wrap … comprising: at least one segment”.
Regarding claim 155, the phrase “said transfer tape” renders claim 155 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 155 is dependent of claim 154 and claim 154 does not disclose a transfer tape.  For examining purposes, the phrase is interpreted as “said protective wrap”.
Claim 156 is dependent of claim 154 and include all the same limitations.
Regarding claim 157, the phrase “wherein said inner adhesive layer” renders claim 157 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, there is not mention of an inner adhesive layer.  For examining purposes, the phrase is interpreted as “said second adhesive”.
Claims 158-160 are dependent of claim 157 and include all the same limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ishikawa et al. (2006/0240208) in view of reference MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction").
Regarding claim 36, Ishikawa et al. disclose a method of producing a transfer tape (1b), the method comprising the steps of: 
attaching at least one outer adhesive layer (3a) to a first side of a protective film (2); and
attaching at least one inner adhesive layer (3b) to a second side of said at least one protective film (2), 
wherein the outer and inner adhesives comprises a pressure sensitive adhesive. 
(Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75, Page 8 paragraph 86)
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.

It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that acrylic adhesives have excellent UV resistance and moisture resistance, and rubber-based adhesives have excellent moisture resistance. (Page 4, Adhesive Characteristics chart)
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 37, Ishikawa et al. in view of MBK Tape Solutions disclose selecting a UV resistant adhesive for said outer adhesive layer.  (Fukuoka – Page 1 paragraph 14) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ishikawa et al. (2006/0240208) in view of reference MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 36 above, and further in view of reference Fukuoka (2009/0098376).
Regarding claim 43, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Claims 1, 3, 82, 154-155, 157, and 159-160 are rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et .
Regarding claim 1, Weder disclose a protective wrap (12) for a product (42) comprising: 
an outer layer (36); 
an inner layer (34); and 
an transfer tape (28), wherein the transfer tape comprises: 
a first side that is connected to the protective outer layer (36), and 
a second side that is connected to the protective inner layer (34). 
(Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
However, Weder does not disclose at least one outer adhesive layer adapted to adhere at least one UV protective film to said protective wrap’s outer layer and at least one inner adhesive layer adapted to adhere to said protective wrap's inner layer, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, and wherein the inner adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)

Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Weder modified by Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.

Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 3, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose the first adhesive comprises a UV resistant adhesive.  (Ishikawa et al. – Page 7 paragraph 75) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)
Regarding claim 82, Weder disclose a protective wrap for a product comprising: 
an outer layer (36); 
an inner layer (34); and 
an transfer tape (28), wherein the transfer tape comprises: 
a first side that is connected to the outer layer (36), and 
a second side that is connected to the inner layer (34). 
(Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
However, Weder does not disclose at least one outer adhesive layer adapted to adhere at least one UV protective film to said protective wrap’s outer layer and at least one inner adhesive layer adapted to adhere to said protective wrap's inner layer, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is 
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therfore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Weder modified by Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has 
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 82 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that acrylic adhesives have excellent UV resistance and moisture resistance, and rubber-based adhesives have excellent moisture resistance. (Page 4, Adhesive Characteristics chart)
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 154, Weder disclose a protective wrap (10) for a product (42) comprising: 
at least one segment of a wrapping film (12);
a first adhesive layer (28, column 8 lines 13-17);
a film (28, column 8 lines 13-17) connected to a first side of the first adhesive layer; and
a second adhesive layer (28, column 8 lies 13-17) applied to said film.
 (Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)

However, Weder does not disclose the first adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, the film is a UV-resistant flexible polymer film, and the second adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therfore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and 
MBK Tape Solutions discloses that acrylic adhesives have excellent UV resistance and moisture resistance, and rubber-based adhesives have excellent moisture resistance. (Page 4, Adhesive Characteristics chart)
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 155, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose the first adhesive comprises a UV resistant adhesive.  (Ishikawa et al. – Page 7 paragraph 75) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)
Regarding claim 157, Weder disclose a method for producing a protective wrap (10) for a product (42), said method comprising steps of:
providing at least on segment (12) of said protective wrap (10);
adhering at least one film (28, column 8 lines 13-17) to said protective wrap (10) by a first adhesive (28, column 8 lines 13-17); and
applying a second adhesive (28, column 8 lines 13-17) to said film (28, column 8 lines 13-17);

Weder discloses the bonding material is a double-sided tape.  Double-side tape is understood to a film comprising a first adhesive on a first side of said film and a second adhesive on a second side of side film.
However, Weder does not disclose the first adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, the second adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant, and the film is a UV-resistant flexible polymer film.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.

It would have been obvious to the person of ordinary skill in the art to have the first adhesive between the wrap and protective film is acrylic adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 157 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that acrylic adhesives have excellent UV resistance and moisture resistance, and rubber-based adhesives have excellent moisture resistance. (Page 4, Adhesive Characteristics chart)
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 159, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose selecting a UV resistant adhesive for said outer adhesive layer.  
Regarding claim 160, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose a step of applying a cover to said second adhesive. (Weber – Column 6 lines 15-21)

Claims 9, 83, and 156 are rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claims 1, 82, and 154 respectively, and further in view of reference Fukuoka (2009/0098376).
Regarding claims 9, 83, and 156, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Weder modified by Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Claim 158 is rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 157 above, and further in view of reference Hong et al. (2012/0063952).
Regarding claim 158, Weder modified by Ishikawa et al. in view of MBK Tape Solutions disclose the claimed invention as stated above but do not disclose the step of adhering said outer layer to a first side of said outer adhesive layer under industrial conditions and adhering said inner layer to a second side of said inner adhesive layer under field conditions.
Hong et al. disclose a multilayer material (10) including a UV resistant adhesive join together two layers, wherein the adhesive is join to one of the layers under industrial conditions, free of moisture, and is connected to another layer in the field, exposed to moisture. (Page 2 paragraph 28)  When the adhesive is joined under controlled industrial conditions, the adhesive is interpreted to be free of grease, oil, chaff, pebbles, dirt, and grit as well as moisture.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of producing a protective wrap of Weder by conducting some of the steps under industrial conditions and some of the steps under field conditions as stated by Hong et al. since such a medication would ensure that the adhesive will bond correctly when desired.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dalmis et al. (2011/0308731) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction").
Regarding claim 25, Dalmis et al. disclose a transfer tape product (1) comprising:
an outer cover layer (not shown Page 3 paragraph 40);
an inner cover layer (not shown, Page 3 paragraph 40);
a central carrier layer (3); and
an adhesive layer (2) connecting the central carrier layer to the outer cover layer and the inner cover layer.
(Figure 1 and Page 3 paragraph 39, 40)
However, Dalmis et al. do not explicitly disclose having a transfer tape comprising: an outer adhesive layer adapted to adhere to the outer cover layer, a UV protective film connected to the outer adhesive layer, and an inner adhesive layer connected to the UV protective film, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, and wherein the inner adhesive comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Dalmis et al. do disclose it is possible to have a UV protective layer applied to the carrier film. (Page 3 paragraph 47-48).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer 
When modifying Dalmis et al. to comprising a UV protective layer, the UV protective layer is interpreted to be situated between one of the adhesive layers and the carrier layer, and UV protective layer is interpreted to be connected to the carrier layer via an adhesive layer.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the product of Dalmis et al. since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Dalmis et al. modified by Ishikawa et al. do not 
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Dalmis et al. and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that acrylic adhesives have excellent UV resistance and moisture resistance, and rubber-based adhesives have excellent moisture resistance. (Page 4, Adhesive Characteristics chart)
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and that the rubber-based adhesive of Ishikawa et al. is water resistant.
Regarding claim 26, Dalmis et al. modified by Ishikara et al. and in view of MBK Tape Solutions disclose the adhesive layers (Dalmis et al. – 2) having a weight between 5 and 250 g/m2, which includes the range of about 20 g/m2 and 120 g/m2. (Dalmis et al. – Page 3 paragraph 39)

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over reference Dalmis et al. (2011/0308731) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 25 above, and further in view of reference Fukuoka (2009/0098376).
Regarding claim 32, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Response to Arguments
The Amendments filed on 01/21/2021 have been entered.  Applicant’s cancelation of claims 2, 4-8, 10-24, 27-31, 33-35, 38-42, 44-81, and 84-153 is acknowledged and require no further examining.  Claims 1, 3, 9, 25-26, 32, 36-37, 43, 82-83, and 154-160 are pending in the application.


Applicant states:
The tape of Ishikawa does not bind two segments to the two sides of the tape, but rather binds the areas surrounding a gap, with all segments biding the same side of the tape (Fig. 2).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., binding two segments to the two sides of the tape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
Applicant submits that the use of two adhesives with different properties (such as setting time etc.) would affect the boding process, by creating a new adhesive form the two adhesives. The components in a multi-component adhesive bond within itself, and therefore bond the two segments – if the components of the different adhesives (such as rubber/acrylic or different acrylic) are not compatible, the ‘internal’ bonds will be weaker and so will the bonding process.

In the rejection of claims 36-37 over reference Ishikawa et al. in view of reference MBK Tape Solutions, and claim 43 further in view of reference Fukuoka, the references are relied upon for the teaching of producing a transfer tape, the process comprising 
Ishikawa et al. is relied upon for the teaching of a transfer tape comprising: a pressure-sensitive acrylic adhesive on a first side of a protective film; and a pressure-sensitive rubber-based adhesive on a second side of said protect film.
On page 7 paragraph 75 of Ishikawa et al., a pressure-sensitive adhesive layer is disclosed being “formed on the both surfaces of a substrate” and said pressure-sensitive adhesive layers can comprise “rubber-based pressure-sensitive adhesives, acrylic-based pressure sensitive adhesives”.  On page 8 paragraph 76 of Ishikawa et al., the two pressure-sensitive adhesive layers on both surfaces of the substrate are disclosed as being “formed of the same pressure-sensitive adhesive or may be formed of a different pressure-sensitive adhesive from each other”.  This implies that it is known in the art to have a transfer tape comprising a rubber-based pressure-sensitive adhesive layer and an acrylic-based pressure-sensitive adhesive layer.
Furthermore, since Applicant does not provide any reference or teaching to support the assertion that the rubber-based adhesive and acrylic-based adhesive would not generate a stable bond, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Since Applicant does not provide support for the assertion, and since Ishikawa 

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Weder (5584162) modified by references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction"), Examiner finds the arguments not persuasive.
Applicant states:
The tape of Ishihawa serves as the ‘protective wrap’, not as the ‘bonding material’ of Weder

The invention disclosed by Ishihawa et al is disclosed as “double-sided pressure-sensitive adhesive tape”.  On column 8 lines 13-17 of Weder, the bonding material is disclosed as including “tapes (including single or double-sided adhesive tapes)”.  Therefore, the person of ordinary skill in the art would consider would considered incorporating the double-side tape of Ishihawa into the protective wrap of Weder since Weder disclose the bonding material can be double-sided adhesive tape.
Applicant states:
However, Applicant submits that there would be no motivation for combining the prior art to achieve the invention of the preset invention, as disclosed by the examiner.  Weder teaches binding a protective wrap but does not teach the preferences for the use of any specific bonding method (or material).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Weder discloses a protective wrap comprising a bonding material, wherein the bonding material includes “tapes (including single or double-sided adhesive tapes)”.  Ishihawa et al. is disclose double-sided pressure-sensitive adhesive tape that can provide a waterproof and airtight connection between the inner layer and the outer layer.
Therefore, the person of ordinary skill in the art would be motivated to modify the protective wrap of Weder by incorporating the double-sided pressure-sensitive adhesive tape as taught by Ishihawa et al..
Applicant states:
Applicant submits that the prior art does not present a solution to the problem:
- Acrylic-based adhesives have superior characteristics for outdoor use (such as environmental stability and UV resistance) but have low initial tack; and
- Rubber-based adhesives have high initial tack but are inferior for long-term outdoor use (due to low UV resentence);

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the prior art disclosing a solution to the quoted problem) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses a transfer tape comprising a pressure-sensitive acrylic adhesive and a pressure-sensitive rubber-based adhesive.  Claim 1 does not disclose the benefits or the short comings of using pressure-sensitive acrylic adhesive and a pressure-sensitive rubber-based adhesive.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Dalmis et al. (2011/0308731) modified by references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction"), Examiner finds the arguments not persuasive.
Applicant states:
Applicant submits that it would not be obvious to combine Dalmis and Ishikawa, as Dalmis discloses a ‘transfer tape’ but does not relate to a tape used for closing a protective wrap but rather for providing a covering (for adhering an optical component) and Ishakawa does not disclose the construction or use of a transfer tape for closing a protective wrap but rather teaches a double-sided sealer (or sealing) tape “for enhancing waterproof properties and airtightness of structures”, used for binding two segments or sides of a ‘gap’ in the structure.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the tape for closing a protective wrap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 25 discloses a transfer tape product comprising: an outer cover layer; a central carrier layer, and an adhesive layer. Claim 25 does not disclose using said transfer tape product to close a protective wrap.
Applicant states:
There is no motivation to leave the ‘wrapped’ product of Dalmis (electronic or optical components) in the ‘open air’, as disclosed in the present invention.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., leaing said transfer tape product in the open air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 25 discloses a transfer tape product comprising: an outer cover layer; a central carrier layer, and an adhesive layer. Claim 25 does not disclose leaving said transfer tape product in the “open air”.
Applicant states:
Dalmis teaches that there are specific requirements of an optical adhesives in terms of having a “high UV stability”, additionally disclosing the addition of “light stabilizers, such as UV absorbers or sterically hindered amines” to the adhesive.  This teaches against the use of an adhesive with poor UV stability, such as the rubber-based adhesive used in the present invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731